DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/832646 filed on 03/27/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed04/26/2022. Claims 1, 8-9 and 13 have been amended. Claim 2 was canceled. Claim 21 was newly added. Claims 1 and 3-21 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1, 4, 7-12, 15 and 17-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1, 4, 7-12, 15 and 17-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a method for performing an earthmoving operation with a work vehicle, the work vehicle having an articulable implement, the method comprising: receiving, with a computing device, an input associated with a target profile of a worksite; receiving, with the computing device, data indicative of a soil composition of a worksite below a surface of the worksite; generating, with the computing device, an earthmoving prescription map based at least in part on the target profile of the worksite and the soil composition of the worksite, the earthmoving prescription map indicating soil composition layers between the surface of the worksite and the target profile of the worksite; and controlling, with the computing device, an operation of the work vehicle to perform the earthmoving operation with the implement at the worksite based at least in part on the earthmoving prescription map.
Claims 3-11, 21 depend from claim 1 and claims 13-20 depends from claim 12, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668